Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 11, 12, 25, 29, 30, 32, 33, 39, 41, 42, 44, 46, 49, 52-54, 56, 60, 64, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (9,646,411) in view of PLAINSBORO et al (10,409,235).
As per claim 1, Lee teaches the claimed “method for generating a 3D physical model of a patient specific anatomic feature from 2D medical images, in which the method comprising: “receiving, by a server, the 2D medical images uploaded by an end-user via a Web Application and sent to a server” (Lee, figure 4 – the 2D image data 410 which can be uploaded from a network); “processing, by the server, processes the 2D medical images and automatically generating a 3D printable model of a patient specific anatomic feature from the 2D medical images such that the 3D physical model represents a 1:1 scale of the patient specific anatomic feature” (Lee, figure 4 – 3D model 480; it is obvious to change the scale of the printed object based on the 3D model from the generation system 420).  It is noted that Lee does not explicitly teach the using of segmentation technique to build a 3D printable model as claimed.  

 	Claim 11 adds into claim 1 “the 2D medical images and any additional metadata are anonymized prior to being sent to receipt by the server such that no identifiable healthcare or personal information is being transferred to received by the server” which is obvious  in the art of medical practice for client identity protection.

	Claim 12 adds into claim 1 “creating a cryptographic hash of the patient information is created to enable identification of a specific patient without sharing sensitive patient information” which is obvious in the art of medical practice for information security which prevents or reduces the probability of unauthorized/inappropriate access to data, or the unlawful use, disclosure, disruption, deletion, corruption, modification, inspection, recording, or devaluation of information.

	Claim 25 adds into claim 1 “wherein multiple 3D printable models are generated and multiple 3D physical models are printed to be combined when a single printer cannot print the patient anatomic feature, the method further comprising printing one or more connective pieces configured for combining the multiple 3D physical models 

	Claim 29 adds into claim 1 “wherein using the segmentation technique comprises using multiple segmentation techniques are used to automatically generate the 3D printable model, the method further comprising combining results of each segmentation technique together to derive a final segmentation result, wherein the multiple segmentation techniques comprise at least one of the following techniques: threshold-based, decision tree, chained decision forest or neural network method” which is obvious to a person of ordinary skill in the art to combine multiple segmentation techniques for segmenting an object depending on characteristic of the object (Zhou et al, column 1, lines 52-62; column 4, lines 3-26).  Furthermore, it is well-known in the art that “Segmentation techniques can be divided into classes in many ways, depending on classification scheme, such as:
Manual, semiautomatic, and automatic.
Pixel-based (local methods) and region-based (global methods).
Manual delineation, low-level segmentation (thresholding, region growing, etc), and model-based segmentation (multispectral or feature map techniques, dynamic programming, contour following, etc.).
Classical (thresholding, edge-based, and region-based techniques), statistical, fuzzy, and neural network techniques.”



	Claim 32 adds into claim 1 “wherein the segmentation technique uses a logistic or probabilistic function to calculate a likelihood of a pixel of being tissue corresponding to the patient specific anatomic feature” which is well-known in the art of segmentation (Zhou et al, column 1, lines 52-62; column 4, lines 3-26) (official notice).

	Claim 33 adds into claim 1 “wherein using the segmentation technique comprises using a threshold-based segmentation method is used in combination with a pre-processing filter, the pre-processing filter comprising a Gaussian filter” which is obvious to use a Gaussian filter to smooth the image or reducing random noise.



	Claim 41 adds into claim 1 “wherein using the segmentation technique comprises using a threshold-based segmentation where multiple thresholds are applied to the 2D medical images such that multiple 3D printable models are automatically generated” which is obvious because multiple thresholds can be used for different types of organs.

	Claim 42 adds into claim 1 “wherein the segmentation technique using a decision tree trained using existing pre-labelled medical images, and wherein the following properties of 2D medical images pixels are taken into account in order to create the decision tree: number of pixels resembling tissue of interest located near a pixel in question, number of pixels resembling tissue of interest located near a given pixel, or 

	Claim 44 adds into claim 42 “wherein the decision tree is applied to a subset of pixels within the 2D medical images and labels obtained from the subset are then up scaled using standard interpolation methods to recover segmentation of the full image and, wherein the subset of pixels is generated by subsampling the 2D medical images, and wherein a subsampling stride is selected depending on pixel size” which is obvious as applying the well-known segmentation technique of decision tree (official notice) on 2D images.

	Claim 46 adds into claim 1 “wherein using the segmentation technique comprises using a chained decision forest, in which a hierarchy of decision forests is used, wherein the results of a decision tree and results from another segmentation technique are fed to a new decision tree alongside pixel values of the 2D medical images, and wherein each forest-node is treated as a simple classifier that produces a score as to how likely a pixel is to belong to tissue corresponding to the specific patient anatomic feature” in which a segmentation technique using a chained decision forest is well known in the art (Zhou et al, column 1, lines 52-62; column 4, lines 3-26) (official notice).

	Claim 49 adds into claim 1 “wherein using the segmentation technique comprises using a Neural Network method, comprising at least one of a Fully Convolutional Neural 

	Claim 52 adds into claim 49 “wherein the Neural Network includes only convolutional, downsampling and upsampling layers” which is obvious in a well-known structure of a conventional neural network.

	Claim 53 adds into claim 49 “wherein the Neural Network does not include any fully connected layer and combines ideas of UNET and FCNN in order to obtain an optimized segmentation in terms of anatomical fidelity regarding an edge of the anatomic feature” which is well-known combination of neural network to obtain an optimized result.

	Claim 54 adds into claim 49 “wherein upsampling layers are added to the Neural Network, and wherein which the outputs of previous layers are used to identify regions of the 2D medical images in order to lead to a specific classification” which is well-known in the a conventional neural network using upsampling layer (official notice).




	Claim 60 adds into claim 56 “wherein the graph database comprises nodes representing anatomic features such as including tissue type or organ type, and edges associated with relationships between the nodes, such as including: has part, proximity, attachment, ligament, or functional, wherein a node includes: a reference to a medical image with a corresponding anatomic feature, a reference to results of segmentation of a medical image with a corresponding anatomic feature, information relating to the anatomic feature including volume, surface area, or Hounsfield Unit standard deviation or average, and wherein the graph database is updated after the generation of a 3D printable model” which are all well-known tissue or organ types which are organized in graph tree nodes.





	Claim 66 adds into claim 64 “wherein the feature extraction algorithm is further used to extract one or more of the following interesting properties: presence of specific keypoint landmarks, a number of predefined shapes and volumes within the anatomic feature being considered, or any specific properties that are unique to the specific anatomical feature, and wherein the extracted interesting features are then added to a graph database as part of the node properties” which is obvious to extract a specific anatomical feature from a segmented object.


	Claim 68 adds into claim 64 “wherein the extracted interesting features is used in order to derive a classification of anatomical components located within the 2D medical 

	The Rogowska reference shows a number of related segmentation techniques claimed in this application.  In this paper, Overview and Fundamentals of Medical Image Segmentation, the author discusses a number of well-known segmentation techniques and their altered or combined (hybrid) strategies similar to the claimed “segmentation techniques” of the claimed invention.

	The Geremia reference shows the well-known segmentation technique using a chained decision forest.  In this paper, Spatial Decision Forests for MS Lesion Segmentation in Multi-Channel Magnetic Resonance Images, the author discusses the probabilistic classification in voxel volume.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616